UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1576


THOMAS RAYMOND FIRRIOLO.

            Plaintiff – Appellant,

v.

SHARE SUNBELT RESOURCES, INC., Directors, Employee, Supervisor;
MARK GOLDEN, Owner, Palmetto Heating & Air, LLC; JOHN HORN, Manager,
Palmetto Heating & Air, Manager & Director of Installation; TRACY
CAMPBELL, Office Manager, Palmetto Heating & Air; TIMOTHY COGGINS,
Mechanical Inspector for the City of Greenville, formerly Palmetto Heating & Air
and previous Director; ALLEN BRISTOW, General Contractor, hired by Share
Sunbelt Resources, Inc.; ROSS L. BOWEN, JR., Coordinator for Allen Bristow
and Examiner; TRANE CORPORATE SERVICE COMPANY; DIRECTORS,
hired Mark Golden, LLC,

            Defendants – Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Paige Jones Gossett, Magistrate Judge. (6:18-cv-00335-AMQ)


Submitted: November 29, 2018                              Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Raymond Firriolo, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Raymond Firriolo seeks to appeal the magistrate judge’s report and

recommendation in his civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The magistrate judge’s recommendation that Firriolo seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order. We

therefore dismiss the appeal for lack of jurisdiction.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                              3